The questions which are submitted for our determination by the certificate in this case are prefixed by a statement contained in eight typewritten pages. They are eleven in number. We are unable to distinguish in principle the certificate from those which were considered in the cases of the Kelly Goodfellow Shoe Company v. Insurance Company,87 Tex. 112, and of Laughlin v. Insurance Company, in the same volume on page 115, and of which it was held that this court had no jurisdiction. The certifying of so many questions in a very complicated case seems to us to be a practical certification of the whole case.
We are of the opinion that we have no jurisdiction to determine the questions certified and the certificate is therefore dismissed.
Dismissed. *Page 273